[Cite as Covel v. PNC Bank, NA, 2022-Ohio-1477.]


STATE OF OHIO                   )                       IN THE COURT OF APPEALS
                                )ss:                    NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

SAMAR COVEL, et al.                                     C.A. No.   30068

        Appellant

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
PNC BANK, NA, et al.                                    COURT OF COMMON PLEAS
                                                        COUNTY OF SUMMIT, OHIO
        Appellees                                       CASE No.   CV-2019-03-0831

                               DECISION AND JOURNAL ENTRY

Dated: May 4, 2022



        CALLAHAN, Judge.

        {¶1}    Appellant, Samar Covel, appeals from the judgment of the Summit County Court

of Common Pleas granting summary judgment in favor of Appellees PNC Bank, N.A. and Cory

Williams (collectively “PNC”). For the reasons set forth below, this Court affirms.

                                                   I.

        {¶2}    The instant matter arises from alleged oral statements made by PNC to Mrs. Covel

during the refinancing of her Fifth Third Bank mortgage loan. Mrs. Covel averred that PNC told

her that refinancing the Fifth Third Bank mortgage loan would not interfere with her second

mortgage held by the United States Department of Housing and Urban Development (“HUD”).

However, after the Fifth Third Bank mortgage loan was satisfied, HUD, in accordance with the

terms of the second mortgage, accelerated the second mortgage, demanding payment and initiating

collection proceedings against Mrs. Covel.
                                                2


       {¶3}    Mr. and Mrs. Covel filed a complaint against PNC Bank, Mr. Williams, HUD, the

United States Treasury Department, and NationalLink asserting fifteen causes of action based upon

the alleged oral statement of PNC and the acceleration of the second mortgage held by HUD. Mrs.

Covel voluntarily dismissed HUD, the United States Treasury Department, and NationalLink and

proceeded against PNC. PNC filed a motion for summary judgment as to all of the claims based

upon the statute of frauds and the parol evidence rule. Additionally, PNC presented alternative

bases for granting summary judgment as to each claim. Mr. and Mrs. Covel filed a response and

PNC replied. The trial court granted summary judgment in favor of PNC and against Mr. and Mrs.

Covel as to all of the claims.

       {¶4}    Mrs. Covel timely appealed,1 raising one assignment of error.

                                                II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED BY GRANTING SUMMARY JUDGMENT TO
       DEFENDANTS[.]

       {¶5}    In her sole assignment of error, Mrs. Covel argues that the trial court erred in

granting summary judgment to PNC. The trial court granted summary judgment to PNC as to all

of Mrs. Covel’s claims. Mrs. Covel, however, appears to challenge only the trial court’s decision

as it pertains to her claim for promissory estoppel. In that regard, Mrs. Covel argues “[a]ssuming,

arguendo that the [s]tatute of [f]rauds applies in this case, * * * [p]romissory [e]stoppel can

overcome or rebut the [s]tatute of [f]rauds.”

       {¶6}    The trial court granted PNC summary judgment on Mrs. Covel’s promissory

estoppel claim for two separate reasons. First, the trial court determined that the promissory


       1
        While the trial court granted summary judgment against both Samar and Jason Covel,
only Samar Covel has appealed the judgment.
                                                    3


estoppel claim did not overcome or rebut the statute of frauds in this matter. Alternatively, the

trial court determined that the promissory estoppel claim could not exist because there was an

express contract regarding Mrs. Covel’s payment obligations on the HUD second mortgage. See

Spalsbury v. Gill Constr. Co., Inc., 9th Dist. Medina No. 17CA0030-M, 2018-Ohio-2616, ¶ 9

(Promissory estoppel is a quasi-contract claim that applies when there is no contract.). Mrs. Covel

contests only the first basis and fails to address the trial court’s alternate basis.

        {¶7}    “When a trial court grants judgment on multiple, alternative bases and an appellant

does not challenge one of those bases on appeal, this Court will uphold the judgment on the

unchallenged basis.” Schutte v. Summit Cty. Sherriff’s Office, 9th Dist. Summit No. 28856, 2018-

Ohio-2565, ¶ 21, citing Tabatabai v. Thompson, 9th Dist. Medina No. 16CA0044-M, 2017-Ohio-

361, ¶ 15. Thus, even assuming, without deciding, that the trial court erred when it granted

summary judgment on the basis that the promissory estoppel claim did not overcome or rebut the

statute of frauds in this matter, Mrs. Covel has still failed to establish that the trial court’s alternate

basis for granting summary judgment on the promissory estoppel claim was incorrect. See

Tabatabai at ¶ 15. See also Schutte at ¶ 21. It is neither the province nor the duty of this Court to

create an argument on an appellant’s behalf. See App.R. 16(A)(7).

        {¶8}    Mrs. Covel’s assignment of error is overruled.

                                                   III.

        {¶9}    Mrs. Covel’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                                     Judgment affirmed.




        There were reasonable grounds for this appeal.
                                                 4


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT



TEODOSIO, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

WESLEY C. BUCHANAN, Attorney at Law, for Appellant.

H. TOBY SCHISLER, Attorney at Law, for Appellees.